SULLIVAN, J.,
Dissenting. — I am unable to concur in the conclusion reached by my associates, and shall briefly state my views upon one.point in the case.
Under the provisions of sec. 1739, Bev. Codes, the tax collector is required to make up and on the fourth Monday of January deliver to the county auditor a complete delinquent list of all property and persons then owing taxes, and *774must deliver his assessment-roll to the auditor to remain on file in his office. This statute clearly contemplates that a delinquent list must be made, and I think it contemplates a different and separate list from the regular assessment-roll. See. 1742, Rev. Codes, provides that after settlement with the tax collector, the auditor must charge the tax collector with the amount of taxes due on the delinquent tax list with ten per cent added thereto, and deliver the delinquent list, duly certified, to such tax collector. The record in the case at bar shows that the requirements of that statute have never been complied with. No delinquent list was ever made, and if we concede that the original assessment-roll extended as and for a delinquent list was sufficient, such delinquent list was never certified by the county auditor. All tax sales are made exclusively under statutory authority or power. In 2 Cooley on Taxation, 3d ed., p. 912, the author states as follows:
“The power which the state confers to assess and levy taxes does not of itself include a power to sell lands in enforcing collection, but the power to sell must be expressly given. The officer who makes the sale sells something he does not own, and which he can have no authority to sell except as he is made the agent of the law for the purpose. But he is made such agent only by certain steps which are to precede his action, and which, under the law, are conditions to his authority. If these fail, the power is never created. If one of them fails, it is as fatal as if all failed. Defects in the conditions to a statutory authority cannot be aided by the courts; if they have not been observed the courts cannot dispense with them, and thus bring into existence a power which the statute only permits when the conditions have been fully complied with.”
' And again, on page 927, that noted jurist states: “In some of the states a list of delinquent lands is made out and properly certified by the state auditor, or some other designated officer of the state, to whom the returns of delinquent-taxes have been made, and this list is transmitted to the county or township official who by law is intrusted with the duty of making sales, and constitutes his warrant for doing *775so. In other states the statutes make other special provisions for the purpose. Whatever list, certificate, or warrant is prescribed by the statute is to be looked upon as in the nature of process, and it is indispensable that the officer should have it before taking any steps toward making a sale. ’ ’
Under the provisions of our statute, the tax collector has no authority to proceed and sell property for delinquent taxes until he has received the delinquent list, properly certified. That is his warrant or process for making the sale. In this case a delinquent list with the proper certificate was never made and delivered to the tax collector, and any attempted sale by him was void, for without such delinquent list and certificate he had no warrant or process on which to base a delinquent sale.
It is contended by counsel for appellant that under the provisions of the statute, sec. 1649, every tax has the effect of. a judgment against the person, and every lien created thereby has the force and effect of an execution, and that the judgment is not satisfied nor the lien removed until the taxes are paid or the property sold in payment thereof. While that is true, the tax collector has no authority to sell property for delinquent taxes until he has received the delinquent list properly certified. That is his process. The law makes certain judgments rendered by the district court a lien upon the property of the judgment debtor, but who would contend that even-though it is made a lien, the sheriff could proceed and sell without an execution?
. In Kepley v. Scully, 185 Ill. 52, 57 N. E. 187, the court held that where a clerk’s certificate is made by statute the process under which the property is sold for taxes, when the certificate is not made until after the sale, the sale is void.
In McGhee v. Sampselle, 47 W. Va. 352, 34 S. E. 815, the law provides that the sheriff shall append to a list of delinquent lands a prescribed affidavit, and it is held that if he omits to do so, the sale is void. In Mullins v. Shaw, 77 Miss. 900, 27 So. 602, 28 So. 958, the court holds that the assessment-roll is the warrant of the tax collector for collecting the taxes. (Kelley v. Craig, 5 Ired. L. (27 N. C.) 129; *776Frazier v. Prince, 8 Okl. 253, 58 Pac. 751; Morrow v. Smith, 8 Okl. 267, 61 Pac. 366; Asper v. Moon, 24 Utah, 241, 67 Pac. 409; Lamb v. Farrell, 21 Fed. 5.)
The delinquent list, properly certified, as provided by said sec. 1742, is the process or warrant, and the only process or warrant, upon which the tax collector is authorized to proceed and sell property for delinquent taxes. Where a delinquent list, properly certified, constitutes the warrant or authority for the sale, the tax collector has no authority to proceed and make a sale without the list so certified. As well might a sheriff proceed to sell lands to satisfy a judgment without an execution. All of the provisions of the revenue statute certainly ought not to be construed to be merely directory and left to the option of the officer whether he will comply with the law or not.
It is suggested in the majority opinion that a mere failure on the part of officials to perform the duty required of them by law cannot be taken advantage of by a property owner for the sole purpose of escaping taxation. There is nothing in the record to show that the respondent has attempted to take advantage of the mere failure of officials to perform their duties for the sole purpose of avoiding the payment of his taxes. He came into court and tendered the full amount of taxes paid by the appellant, with eighteen per cent interest thereon from the time the money was paid, and under the law he could not escape the payment of the taxes. In other words, the respondent is not seeking to evade the payment of his taxes, and it is unfair to him to intimate that he is seeking to do so. The judgment of the trial court ought to be affirmed.
Petition for rehearing denied.